Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION

This communication is in response to: Application filed on April 14th, 2020
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion et al., US PG PUB# 2018/0126248 A1 (hereinafter Dion) in view of Williams et al., US# 10,777,314 B1 (hereinafter Williams).
As for independent claim 1:



 
a user interface; a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to (0007, see user interface and network interface): 
obtain a workout comprising a plurality of exercises, wherein at least one exercise of the plurality of exercises includes a prescribed completion value (see plurality of exercises in 0073 and Figures 12, 13); 
for the at least one exercise of the plurality of exercises: log an actual completion value; and transmit the actual completion value to a fitness server (0050 and 113 shows transmitting data to a server). 
While Dion shows a user apparatus, Dion does not specifically show display an exercise specific user interface element based on the prescribed completion value. In the same field of endeavor, William teaches display an exercise specific user interface element based on the prescribed completion value in Figures 6C and 10G, 38:32-55, 61:19-39. Both Dion and William teach workout user interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the apparatus of Dion to incorporate the teaching of William, thus allow the display to show completed exercise value (William, see Figures 6C, 10G and 61:19-39).
As for dependent claim 2:
Dion – William teach the user apparatus of claim 1, wherein the prescribed completion value comprises a duration; and where the exercise specific user interface element comprises a timer set to the duration (William, see timer in Figure 10G, 61:19-50). As for dependent claim 3:
Dion – William teach the user apparatus of claim 1, wherein the prescribed completion value comprises a number of repetitions; and where the exercise specific user interface element comprises a counter set to the number of repetitions (William, Figures 6C and 6D, 38:32-55).As for dependent claim 4:Dion – William teach the user apparatus of claim 1, wherein the prescribed completion value comprises a distance; and where the exercise specific user interface element comprises a distance tracker set to the distance (Figure 22, 0065, Dion).As for dependent claim 5:Dion – William teach the user apparatus of claim 1, wherein another exercise of the plurality of exercises includes another prescribed completion value; and wherein the one or more instructions, when executed by the processor, causes the user apparatus to display another exercise specific user interface element based on the another prescribed completion value (Figure 22, 0065, Dion).As for dependent claim 6:Dion – William teach the user apparatus of claim 1, wherein the exercise specific user interface element causes the prescribed completion value to be logged as the actual completion value (William, 56:41-65).As for dependent claim 7:Dion – William teach the user apparatus of claim 1, wherein the user apparatus further comprises a sensor; and wherein the one or more instructions, when executed by the processor, causes the user apparatus to sense the actual completion value (William, 61:19-39).As for independent claim 8:Dion shows a user apparatus, comprising: 
a user interface; a network interface; a processor; and a non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to (0007, see user interface and network interface):
obtain a workout comprising a plurality of exercises, wherein the plurality of exercises has a prescribed sequence (see plurality of exercises in 0073 and Figures 12, 13);
responsive to completion of the at least one exercise, transition to a next exercise of the workout based on the prescribed sequence; and transmit a completion value for the at least one exercise to a fitness server (0050 and 113 shows transmitting data to a server). 
While Dion shows a user apparatus, Dion does not specifically show for at least one exercise of the plurality of exercises: display a first exercise specific user interface element for the at least one exercise. In the same field of endeavor, William teaches for at least one exercise of the plurality of exercises: display a first exercise specific user interface element for the at least one exercise in Figures 6C and 10G, 38:32-55, 61:19-39. Both Dion and William teach workout user interface. Accordingly it 
As for dependent claim 9:Dion – William teach the user apparatus of claim 8, wherein the one or more instructions, when executed by the processor, causes the user apparatus to display a second exercise specific user interface element for the next exercise of the workout; and wherein first exercise specific user interface element differs from the second exercise specific user interface element (Dion, 0074-0075 and William, see 61:19-39).As for dependent claim 10:Dion – William teach the user apparatus of claim 8, wherein the workout further comprises at least one alternate exercise (Dion, 0074-0075 and Williams see exercise options in Figures 6C, 6D, 38:32-55).As for dependent claim 11:Dion – William teach the user apparatus of claim 10, wherein the one or more instructions, when executed by the processor, causes the user apparatus to: responsive to a user input, transition to the at least one alternate exercise (38:32-55). As for dependent claim 12:Dion – William teach the user apparatus of claim 8, wherein the workout further comprises an alternate plurality of exercises (see exercise options in Figures 6C, 6D, 38:32-55).As for dependent claim 13:Dion – William teach the user apparatus of claim 12, wherein the one or more instructions, when executed by the processor, causes the user apparatus to transition to the alternate plurality of exercises based on the completion value for the at least one exercise (see exercise options in Figures 6C, 6D, 38:32-55).As for dependent claim 14:Dion – William teach the user apparatus of claim 8, wherein the one or more instructions, when executed by the processor, causes the user apparatus to: responsive to a user input, modify the prescribed sequence (Dion, 0074-0075).As for independent claim 15: 
As for dependent claim 16:Dion – William teach the method of claim 15, wherein the prescribed value comprises a modality of exercise measurement (Williams, Figures 6C and 10G, 38:32-55, 61:19-39).As for dependent claim 17:Dion – William teach the method of claim 15, wherein the prescribed value comprises a prescribed sequence (Dion, 0074-0075).As for dependent claim 18:Dion – William teach the method of claim 15, wherein the prescribed value comprises a prescribed completion value (Dion, 0073 and Williams, Figures 6C and 10G, 38:32-55, 61:19-39).As for dependent claim 19:Dion – William teach the method of claim 18, further comprising pre-populating the exercise specific user interface element based on the prescribed completion value (Williams, Figures 6C and 10G, 38:32-55, 61:19-39).As for dependent claim 20:Dion – William teach the method of claim 18, further comprising logging the prescribed completion value as the actual completion metric (Williams, Figures 6C and 10G, 38:32-55, 61:19-39).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175